Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/05/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims and JP2000042644A.
Applicant states:
“A. Independent Claim 8: 
The applied references are not understood to disclose, teach or suggest the features of independent claim 8, particularly at least the feature(s) of "D1<DO" as presently recited and "the diameter of the punch sidewalls gradually decreases over the transition portion and wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve" as presently recited. 
The Office Action asserts that Ras discloses the punch having a cylindrical front end portion with a diameter DO and a rear end portion toward the rear end of the punch with diameter D1, wherein D1<DO and wherein the front end portion of the punch is separated from the rear end portion of the punch by a transition portion. The Office Action asserts Ras discloses that the diameter of the punch gradually decreases over Attorney Docket No.: 072941-000143the transition portion and wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion. 
The Applicant respectfully disagrees. 
First, Ras does not disclose, teach or suggest the punch having a front end portion with diameter DO that is greater than diameter D1 of the rear end portion, in other words a front end of larger diameter than a rear end of the punch with a transition portion there-between. Rather, Ras simply discloses a punch with a cylindrical sidewalls of a constant diameter. 
As shown by FIG. 1 of Ras, in which the punch is indicated with reference numeral 1, it is evident that the diameter of the body of the punch is cylindrical, without any reduction in diameter towards the left hand side (the rear end portion). The only reduction in diameter of the punch is at the front end, but this is merely to shape the bottom of the can body with the help of insert 10. 
Secondly, Ras does not disclose, teach or suggest a transition portion between the front and end portions of the punch with a continuous curve with the geometry recited in the claim. Ras fails to disclose the diameter of the punch gradually decreases over the transition portion and the first derivative of the curve has at least one inflection point in the transition portion. 
Ras Fig. 1, where the punch is indicated with reference 1, shows that the diameter of the body of the punch is cylindrical, without any reduction in diameter towards the left hand side (the rear end portion). The only reduction in diameter of the punch is at the front end, but this is merely to shape the bottom of the can body with the8 help of insert 10. The shape of the bottom of the can body 9 mirrors the shape of the punch 1 and the complementary shaped insert 10. Moreover, the reduction in diameter is just the other way around as compared to the present invention. Here the diameter at the tip of the punch is smaller and increases towards the rear end of the punch, so D1>D0.
The Office Action asserts that Ras discloses this subject matter on Page 3, lines 3-16. However, the Applicant respectfully disagrees. The Office Action's interpretation of Ras is incorrect. 
Ras does not refer to the punch at page 3, lines 3-16. Rather, this excerpt of Ras discloses the external diameter of the can body which is produced from a circular flat blank of 150 mm diameter via a cup with a diameter of 100 mm. This cup (see element 3 in FIG. 1) is produced in a cupper and is fed to the wall ironing machine in which the diameter of the cup is reduced to 73 mm in reforming step 4 wall after which the wall thickness of the cup is reduced by wall ironing through three wall ironing rings 5, 6 and 7. The diameter of the punch is the same throughout. The only location where the diameter of the punch changes is at its very end (which Applicant has addressed above). 
Ras discloses a punch that is cylindrical and is only reduced in diameter at the very end of the punch, which is opposite to the Applicant's presently recited reduction in diameter. As described above, the reduction taught by Ras has an entirely different function than that of the present subject matter. Moreover, there is no reduction in diameter of the punch elsewhere disclosed in Ras such that there is also no transition from DO to D1 as recited in the present claims. Moreover, Ras certainly does not disclose any such gradual transition as recited in the present claims. For example, the Applicant's subject matter is directed towards a gradual transition as shown in FIG. 3 of the present application (reproduced below). 

As for the other applied references, the Office Action does not identify aspects of these references that overcome the above-noted deficiencies of Ras. 
Accordingly, the applied references, either alone or in combination, are not understood to disclose, teach or suggest the features of independent claim 8, which is10 believed to be in condition for allowance. Reconsideration and withdrawal of the rejection of independent claim 8 are respectfully requested.” 

Examiner finds this argument persuasive. However, see new grounds for rejection below.

Applicant's additional arguments filed 08/05/2021 have been fully considered but they are not persuasive.

Applicant additionally states:

“B. Independent Claim 1 
For at least some of the reasons discussed above, Applicant submits the applied references fail to disclose, teach or suggest each and every feature of independent claim 1. In particular, the applied references fail to disclose, teach or suggest "D1 <DO" as presently recited and "the diameter of the punch sidewalls gradually decreases over the transition portion and wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve." 
The Office Action asserts that Oshima discloses a process for producing a can body comprising a base and a tubular body from sheet metal which is coated on one or both sides with a polymer film, the process comprising producing a round disc from the coated metal sheet, then deep-drawing the disc into a cup, followed by redrawing the cup and subsequently forming the redrawn cup into a can body by wall ironing. The Office Action acknowledges that Oshima is silent as to the remainder of the subject matter recited in claim 1, but asserts that such deficiency is cured by Ras. 
However, as previously mentioned, Ras does not cure the deficiency in Oshima because Ras does not disclose the punch having the claimed geometry as described above. 
11 
Step A comprises the forming of the cup from a circular blank. The right-most can body on the top row of Step A, illustrated above, is the result of the process disclosed in Ras. This can body is then processed as shown in the bottom row on the left hand side, where its bottom is shaped (step B). This is also disclosed in Ras. 
However, nowhere in Oshima is it mentioned that this process causes problems that need to be solved. In fact, should there be any loose strands at the edge of the can body, despite the fact that Ras claims that their occurrence is drastically reduced, then these will be gotten rid of by the trimming of the edge in step C. This trimming is necessary in Oshima, because the necking of the open end as displayed in step D starts from a can body with trimmed edges to achieve the same can height along the edge. Due to the anisotropy of steel there will always be a degree of height difference along the edge of the untrimmed can body. By means of an example, the following picture may explain this:12 
The cup (a) appears to have an edge with a constant height. However, after deep drawing, the can body (b) has a height difference or variance along the edge which has to be removed by trimming the edge, as shown in step C of the Oshima process. Thus, any loose strands or hairs would also be removed as mentioned above. 
Returning to Oshima, neither step C (trimming) nor step D (necking to form the bottle type can) is disclosed in Ras. However, such steps are not part of the Applicant's subject matter and therefore those steps are irrelevant. 
Oshima discloses no new information that could be considered relevant to the Applicant's subject matter that was not already disclosed in Ras. And, as mentioned above, Ras fails to disclose all of the subject matter of the present claims. Because the deep-drawing and wall ironing punch no longer comes into play in step C and D of Oshima, all features that Oshima discloses that might be considered relevant to the present subject matter are already disclosed in Ras, such that there is no additional information in Oshima that would teach the skilled artisan anything more than what they had already learned from Ras with regard to Step A and B. Oshima therefore is irrelevant as teaches nothing that Ras has not already taught. 
The Examiner also seems to suggest that Ras uses no coolant on the basis that claims 1 to 7 do not mention coolant. Applicant submits Ras not say saying anything about the use of coolant anywhere in the disclosure (claims and description), means that Ras may or may not use coolant. Ras is silent about using coolant. 
Accordingly, Applicant respectfully submits that independent claim 1 is in condition for allowance.”



Applicant additionally states:

“C. Dependent Claims 
The other claims currently under consideration in this application are dependent from independent claim 1 or independent claim 13, discussed above, and are believed to be allowable for at least similar reasons. Because each dependent claim is deemed to define an additional aspect of the invention, the individual consideration of each on its own merits is respectfully requested. Accordingly, reconsideration and withdrawal of the rejections of the dependent claims are respectfully requested. 
Also, as to dependent claim 6, the Office Action seems to suggest that Ras uses no coolant on the basis that claims 1-7 do not mention use of external coolant. However, Ras does not say anything about the use of coolant anywhere in the disclosure (i.e., neither in the claims nor in the description), so that means that Ras may or may not use coolant. The Ras is silent about using coolant. 
As to claim 5, the Office Action asserts that the claim is obvious over Oshima in view of Ras, and further in view of Heyes. However, the combination of Ras and Oshima do not disclose the claimed invention as mentioned above, and Heyes does not cure their deficiencies because Heyes does not disclose the specific punch as recited in the present claims. The same is true with regard to dependent claims 11 and 18, which the Office Action asserts are obvious over Ras and Heyes.”


Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous Office Action have been remedied by the amended claims. As such, the 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8, 9, 10, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO1999044766A1, herein referred to as Ras, and further in view of JP2000042644A, herein referred to as Ishikawa.

Regarding Claim 8, Ras discloses a wall ironing apparatus (Fig. 1) having a punch (Fig. 1, Num. 1) and one or more wall-ironing rings (Num. 5, 6, 7) for reducing the wall thickness of a redrawn cup by forcing the redrawn cup through the one or more wall-ironing rings by the punch (See Page 4, lines 4-8).
Ras is silent wherein the punch has a front end wall and sidewalls, the front end wall for contacting a base of the cup, the sidewalls defining a cylindrical front end portion with a diameter D0, a transition portion, and a rear end portion toward a rear end of the punch 
wherein the diameter of the punch sidewalls gradually decreases over the transition portion  and wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion.
Ishikawa teaches an analogous invention wherein the punch has a front end wall and sidewalls, the front end wall for contacting a base of the cup, the sidewalls defining a cylindrical front end portion with a diameter D0, a transition portion, and a rear end portion toward a rear end of the punch with a diameter D1, wherein D1<D0 and wherein the front end portion is separated from the rear end portion by the transition portion (See Figure of Ishikawa below),
wherein the diameter of the punch sidewalls gradually decreases over the transition portion  and wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion(See translation sections of Ishikawa below) (Da as the front sidewall having D0 and Dc as the rear end portion D1, where Dc < Da), for the purpose of avoiding lubrication getting to the front end of the punch (See translation sections of Ishikawa below)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Ras, with the punch configuration, as taught by Ishikawa, in order to have provided avoidance of lubrication getting to the front end of the punch. 

    PNG
    media_image1.png
    466
    357
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    759
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    742
    media_image3.png
    Greyscale

Regarding Claim 9, Ras in view of Ishikawa discloses the apparatus according to claim 8, wherein the tangent of the continuous curve at the connecting point between the curve and the front end portion and/or at the connecting point between the curve and the rear end portion both its ends is equal to the tangent of the front end portion and/or the rear end (See Fig. of Ishikawa above).

Regarding Claim 10, Ras in view of Ishikawa discloses the apparatus according to claim 8, wherein D0 is constant or wherein both D0 and D1 are constant (See Fig. of Ishikawa above).

Regarding Claim 12, Ras in view of Ishikawa discloses the apparatus according to claim 8, wherein additional wall-ironing rings, positioned behind the first wall-ironing ring, are used wherein the entry angle of each successive wall-ironing ring is smaller than that of the preceding ring (See Page 1, lines 31-33 of Ras) (See Fig. of Ishikawa above).

Regarding Claim 17, Ras in view of Ishikawa discloses the apparatus according to claim 9, wherein D0 is constant or wherein both D0 and D1 are constant (See Fig. of Ishikawa above).


Claim 1-4, 6-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8727155B2, herein referred to as Oshima, and further in view of Ras and Ishikawa.
Regarding Claim 1, Oshima discloses a process for producing a can body comprising a base and a tubular body from sheet metal which is coated on one or both sides with a polymer film (See Claim 1), the process comprising:
producing a round disc from the coated metal sheet (Fig. 1, Num. 1),
then deep-drawing the disc into a cup (col. 4, lines 32-45)
(See col. 12, lines 3-8).
Oshima is silent wherein the wall ironing taking place in a single stroke by moving the redrawn cup successively through one or more wall-ironing rings by means of a punch,
wherein the punch has a front end wall and sidewalls, the front end wall for contacting the base, the sidewalls defining a cylindrical front end portion with a diameter D0, a transition portion, and a rear end portion toward a rear end of the punch with a diameter D1, wherein D1<D0 and wherein the front end portion is separated from the rear end portion by the transition portion wherein the diameter of the punch sidewalls gradually decreases over the transition portion and
wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the tapering (α) angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion.
Ras teaches an analogous invention wherein wall ironing taking place in a single stroke by moving the redrawn cup successively through one or more wall-ironing rings (Fig. 1, Num. 5, 6, 7) by means of a punch (Fig. 1, Num. 1) (See Page 1, lines 3-9) (See Page 3, lines 24-33), for the purpose of providing reduced dimensional inaccuracy( See Page 1, line 20- Page 2, line 2), thereby meeting the limitation of the claimed wall ironing configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Oshima, with the wall ironing and punch configurations, as taught by Ras, in order to have provided reduced dimensional inaccuracy.
Ishikawa teaches wherein the punch has a front end wall and sidewalls, the front end wall for contacting the base, the sidewalls defining a cylindrical front end portion with a diameter D0, a transition portion, and a rear end portion toward a rear end of the punch with a diameter D1, wherein D1<D0 and wherein the front end portion is separated from the rear end portion by the transition portion wherein the diameter of the punch sidewalls gradually decreases over the transition portion (See Fig. of Ishikawa above) (Da as the front sidewall having D0 and Dc as the rear end portion D1, where Dc < Da) and
wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the tapering (α) angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion (See Fig. of Ishikawa above) (See translation sections of Ishikawa above), for the purpose of avoiding lubrication getting to the front end of the punch (See translation sections of Ishikawa below), thereby meeting the limitation for the claimed punch configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Oshima in view of Ras, with the punch configuration, as taught by Ishikawa, in order to have provided avoidance of lubrication getting to the front end of the punch.

Regarding Claim 2, Oshima in view of Ras and Ishikawa discloses the process according to claim 1, wherein the sheet metal is a steel sheet (Page 1, lines 31-33 of Ras).

Regarding Claim 3, Oshima in view of Ras and Ishikawa discloses the process according to claim 1, wherein the coated metal sheet is obtained by means of film lamination or direct extrusion coating at least one surface of a metal sheet with an organic resin (See col. 4, lines 1-15 of Oshima), wherein the organic resin is a polyester resin and the resin film has a thickness of 5 to 100 μm in case of a single-layer film or a total thickness of 5 to 100 μm in case of a multi-layer film (See col. 9, lines 5-15 of Oshima).


Regarding Claim 4, Oshima in view of Ras and Ishikawa discloses the process according to claim 3, wherein the sheet metal is coated on both sides with a polymer film (See Page 1, lines 1-9 of Ras).

Regarding Claim 6, Oshima in view of Ras and Ishikawa discloses the process according to claim 1, wherein no external coolant is directly applied to the can body during the wall-ironing operation (See Claims 1-7 of Ras: no external coolant is used).

Regarding Claim 7, Oshima in view of Ras and Ishikawa discloses the process according to claim 1, wherein the sheet metal is selected from a group of sheet metals consisting of uncoated steel sheet (blackplate), tin coated steel sheet (tinplate), chromium-chromium oxide coated steel sheet (ECCS), tinplate which was diffusion annealed to form an iron-tin alloy consisting of at least 80% of FeSn (50 at. % iron and 50 at. % tin) thereupon, chromium-chromium oxide coated steel sheet produced by electroplating from a trivalent chromium electrolyte (TCCT)) (See col. 6, lines 34-46 of Oshima).

Regarding Claim 14, Oshima in view of Ras and Ishikawa discloses a can produced according to the process of claim 1 (See Claim 1 rejection).


Regarding Claim 15, Oshima in view of Ras and Ishikawa discloses the process according to claim 2, wherein the coated metal sheet is obtained by means of film lamination or direct extrusion coating at least one surface of a metal sheet with an organic resin (See col. 4, lines 1-15 of Oshima), wherein the organic resin is a polyester resin and the resin film has a thickness of 5 to 100 μm in case of a single-layer film or a total thickness of 5 to 100 μm in case of a multi-layer film (See col. 9, lines 5-15 of Oshima).

Regarding Claim 16, Oshima in view of Ras and Ishikawa discloses the process according to claim 15, wherein the sheet metal is coated on both sides with the polymer film (See Page 1, lines 1-9 of Ras).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Ras and Ishikawa, and further in view of EP0402006B1, herein referred to as Heyes.
Regarding Claim 5, Oshima in view of Ras and Ishikawa discloses the process according to claim 1.
Oshima in view of Ras and Ishikawa is silent wherein an entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and an exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.
Heyes teaches an analogous invention wherein entry and exit angles are set in a range between 1 and 4 ° (See Page 1, lines 9-14 of Ras) (See Claim 1 of Heyes), for the purpose  reducing the thickness of a sidewall of a cup (See Para. 6 of Heyes). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Oshima in view of Ras and Ishikawa, with the entry and exit angles configuration, as taught by Heyes, in order to have provided improved reduction of thickness of a sidewall of a cup.
Oshima in view of Ras and Ishikawa and Heyes discloses the general conditions of the claimed invention except for the express disclosure of an entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and an exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the entry angle at between 3.5 and 4.5° and exit angle at 2.5 and 3.5°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ras in view of Ishikawa and Heyes.
Regarding Claim 11, Ras in view of Ishikawa discloses the apparatus according to claim 8.
Ras in view of Ishikawa is silent wherein an entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and an exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.
Heyes teaches an analogous invention wherein entry and exit angles are set in a range between 1 and 4 ° (See Page 1, lines 9-14 of Ras) (See Claim 1 of Heyes), for the purpose  reducing the thickness of a sidewall of a cup (See Para. 6 of Heyes). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Ras in view of Ishikawa, with the entry and exit angles configuration, as taught by Heyes, in order to have provided improved reduction of thickness of a sidewall of a cup.
Ras in view of Ishikawa and Heyes discloses the general conditions of the claimed invention except for the express disclosure of an entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and an exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the entry angle at between 3.5 and 4.5° and exit angle at 2.5 and 3.5°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 18, Ras in view of Ishikawa discloses the apparatus according to claim 17.
Ras in view of Ishikawa is silent wherein an entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and an exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.
Heyes teaches an analogous invention wherein entry and exit angles are set in a range between 1 and 4 ° (See Page 1, lines 9-14 of Ras) (See Claim 1 of Heyes), for the purpose of  reducing the thickness of a sidewall of a cup (See Para. 6 of Heyes). Therefore, it would entry and exit angles configuration, as taught by Heyes, in order to have provided improved reduction of thickness of a sidewall of a cup.
Ras in view of Ishikawa and Heyes discloses the general conditions of the claimed invention except for the express disclosure of an entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and an exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the entry angle at between 3.5 and 4.5° and exit angle at 2.5 and 3.5°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ras in view of Ishikawa.
Regarding Claim 13, Ishikawa in view of Ishikawa discloses the apparatus according to claim 8.
Ras in view of Ishikawa is silent wherein the entry angle (α) for the second wall-ironing ring, if present, is at least 1.75 and/or at most 2.25°.
Ras in view of Ishikawa discloses the general conditions of the claimed invention except for the express disclosure of the entry angle (α) for the second wall-ironing ring, if present, is at least 1.75 and/or at most 2.25°. Ras teaches an entry angle of second wall-ironing ring (See Page 2, lines 3-8)(See Page 4, lines 9-16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention, as disclosed by Ras in view of Ishikawa, with the entry angle (α) for the second wall-ironing ring, if present, is at least 1.75 and/or at most 2.25°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725